Citation Nr: 1328417	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-36 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to the service-connected disability 
(TDIU).


REPRESENTATION

Veteran represented by:	David W. Glasser, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1967 
to May 1970. 

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2009 rating decision by the U.S. Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on 
appeal.  The Veteran then timely appealed this denial.

In June 2011 and August 2012, the Board remanded this appeal 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further development.  

In June 2013, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) at the RO (Travel Board 
hearing).  A transcript of the hearing has been associated 
with the claims file.

The Veteran's Virtual VA paperless claims file has been 
reviewed in preparing this decision, along with his paper 
claims file. 


FINDINGS OF FACT

1.  The Veteran is currently in receipt of a 70 percent 
rating for his service-connected posttraumatic stress 
disorder (PTSD) and is only service-connected for one 
disability; thus, he meets the percentage requirements for 
consideration of a total evaluation.    

2.  The Veteran's service-connected PTSD is shown to be of 
such severity so as to preclude substantially gainful 
employment.




CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Here, the Board 
is granting the TDIU claim on appeal.  Thus, there is no 
prejudice to the Veteran and no further discussion of the 
VCAA is required for this issue.

II.  Analysis

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); see Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That 
is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or 
accommodation was given on account of the same.  See 38 
C.F.R. § 4.18.  Marginal employment generally shall be 
deemed to exist when a Veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  38 C.F.R. § 4.16(a).  Marginal employment also 
may be held to exist on a facts-found basis when earned 
annual income exceeds the poverty threshold.  Id.  Such 
situations may include, but are not limited to, employment 
in a protected environment such as a family business or 
sheltered workshop.  Id.  Requiring a Veteran to prove that 
he is 100-percent, i.e., totally unemployable is different 
than requiring he prove that he cannot maintain 
substantially gainful employment.  The use of the word 
"substantially" suggests intent to impart flexibility into a 
determination of the Veteran's overall employability, 
whereas a requirement that a Veteran prove 100-percent 
unemployability leaves no flexibility.  Roberson v. 
Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither her nonservice-connected 
disabilities nor her advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
Id.   

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected 
disabilities do not prevent him or her from performing work 
that would produce sufficient income to be other than 
marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  
The Court stressed that VA has a duty to supplement the 
record by obtaining an examination, which includes an 
opinion on what effect the Veteran's service-connected 
disabilities have on her ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2012). 

In this case, the Veteran is currently service-connected for 
one disability: PTSD, rated as 70 percent disabling.  His 
combined evaluation for compensation is currently 70 
percent.  Thus, the Veteran meets the percentage 
requirements for consideration of a total evaluation under 
38 C.F.R. § 4.16(a).    

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure 
or follow a substantially gainful occupation due to his 
service-connected disability.

The records show the Veteran has not engaged in 
substantially gainful employment throughout the appeal 
period.   At his June 2013 Board hearing, the Veteran was 
currently employed part-time as a Security Guard.  
Previously at a Board hearing in January 2011 (on the issue 
of entitlement to an increased disability rating for his 
PTSD), the Veteran testified that he was currently employed 
part-time as a janitor at Goodwill.  The Veteran argues that 
he is currently unable to work full-time, and thus unable to 
secure or follow substantially gainful employment, due to 
his service-connected PTSD.

Specifically, at both of his Board hearings, the Veteran 
testified that he had been fired and/or quit from several 
jobs because of his temper - one of his PTSD symptoms.  In 
particular, the Veteran would yell, use foul language, and 
get into physical altercations with customers and co-
workers.  The Veteran testified that he previously held 
employment as a limo driver, taxi driver, day laborer, 
sandwich maker, and telemarketer.  The Veteran also reported 
being in anger management classes through the VA Medical 
Center (VAMC).  At both hearings, the Veteran testified that 
he was currently working part-time.  The Veteran stated that 
by working part-time, he was able to keep his employment for 
a longer period of time than he would if he were working 
full-time.  By only working four hours a day, as opposed to 
eight hours a day, the Veteran was able to better control 
his temper and prevent the anger from building up.  The 
Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., temper, concentration, and 
memory problems at his employment.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that lay evidence is one type of evidence that must 
be considered, and that competent lay evidence can be 
sufficient in and of itself.  Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  

The lay statements are also supported by the medical 
evidence of record.

Specifically, since filing his TDIU claim in September 2008, 
the evidence of record documents that the Veteran was 
unemployed at a December 2008 VA outpatient treatment visit.

In a VA outpatient treatment visit dated in May 2010, the 
Veteran was seen by the VA psychiatry department for "temper 
tantrums."  The physician found that the Veteran's judgment 
was impaired by his anger, and his impulse control was 
tenuous.

In a VA outpatient treatment visit dated in July 2010, the 
Veteran told the psychologist that he had a significant 
history of job instability.  The Veteran stated that he had 
never been able to hold a job for longer than 18 months due 
to his temper and anger management problems.  The Veteran 
was currently employed as a janitor at a recreation center.

The Veteran was afforded a VA psychiatric examination in in 
September 2011.  At the examination, the Veteran reported 
having temper problems.  He indicated that he was currently 
taking computer classes.  He stated that he was not a good 
student due to his impaired short-term memory.  He reported 
that he was working part-time in security.  He also stated 
that he had a hard time maintaining employment due to his 
temper.  He indicated that he had sleep problems, including 
nightmares.  He was noted to have a restricted range of 
affect and feelings of detachment from others.  He had 
irritability or outbursts of anger.  The Veteran denied any 
current drug or alcohol abuse.  Following a physical 
examination of the Veteran and a review of the claims file, 
the VA examiner found that that the Veteran's service-
connected PTSD caused occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with normal routine 
behavior, self-care and conversation.   His symptoms were 
found to include: depressed mood; anxiety; suspiciousness; 
chronic sleep impairment; disturbances of mood and 
motivation; inability to establish and maintain effective 
relationships; difficulty in establishing and maintaining 
effective work and social relationships; irritability or 
outbursts of anger; and, impaired impulse control (such as 
unprovoked irritability with periods of violence).  The 
Veteran's PTSD was assigned a Global Assessment of 
Functioning (GAF) score of 50, indicating serious symptoms 
or serious impairment in social, occupational, or school 
functioning.  See American Psychiatric Association 's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  The examiner found that the Veteran's 
PTSD symptoms cause clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.
 
In October 2012, a VA addendum medical opinion was obtained 
from a VA psychologist who did not examine the Veteran.  
Following a review of the Veteran's paper and Virtual claims 
file, the VA examiner determined that the Veteran "is not 
unable to secure or maintain substantially gainful 
employment as a result of the sole effect of his service-
connected PTSD."  The examiner reasoned that the Veteran had 
a history of substance abuse, and thus the examiner could 
not state that the Veteran's PTSD symptoms alone would 
preclude employment.  The examiner indicated that 
irritability alone due to PTSD would also not preclude 
employment.  The examiner found that there was no objective 
evidence of functional impairment occupationally based on 
PTSD alone.

In January 2013, the Veteran's VA Vocational Rehabilitation 
Counselor provided a lay opinion.  The Counselor stated that 
the Veteran successfully completed the PC Support Services 
course at Pinella Technical Center.  The Counselor reported 
that, while attending school, the Veteran was employed part-
time as a Security Officer.  The Counselor indicated that, 
upon completion of the program, the Veteran was also 
employed as a Security Officer, as the Veteran was not able 
to obtain a PC support services job upon completion of his 
training.  The Counselor stated that the Security Officer 
job was stable and suitable employment for the Veteran.

The Board notes that both of the above opinions to do 
address or consider whether the Veteran's current part-time 
employment as a Security Officer is marginal employment as 
opposed to substantially gainful employment for the Veteran.  
Additionally, the VA examiner found the Veteran to have a 
substance abuse problem that was affecting his employment; 
however, the VA examiner did not address the fact that the 
Veteran reported no current drug or alcohol problems at the 
recent September 2011 VA examination.  Further, since 
December 2009, the Veteran's drug use is not documented in 
the VA treatment records.  Thus, the Board finds that the VA 
examiner did not provide a factually accurate medical 
opinion.  

Thus, due to the inaccuracies in the aforementioned opinions 
and in giving the Veteran the benefit of the doubt, the 
Board finds that the Veteran's current part-time employment 
is marginal employment.  The Veteran is unable to work full-
time due to his service-connected PTSD symptoms, to include 
his temper, irritability, lack of impulse control, 
concentration difficulties, and memory problems.  The 
Veteran has made attempts to work full-time during the 
appeal period, and he has been terminated from the 
positions, primarily due to his temper.  At his hearing, the 
Veteran testified that he can only work part-time because if 
he were to work more, he would not be able to keep his 
temper under control.  Thus, the Board finds that the 
Veteran is currently engaged in marginal employment due to 
his service-connected PTSD.  The Veteran is unable to engage 
in a job that could be considered substantially gainful 
versus just what amounts to marginal due to his service-
connected PTSD.  As previously stated, marginal employment 
shall not be considered substantially gainful employment.  
38 C.F.R. § 4.16(a).

Thus, in giving the Veteran the benefit of the doubt, the 
Board finds that the Veteran's service-connected PTSD 
precludes him from securing and maintaining substantially 
gainful employment consistent with his educational and 
vocational experiences.  The Veteran's TDIU claim is 
granted.

ORDER

Entitlement to a TDIU is granted, subject to the statutory 
and regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


